DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This non-final office action is in response to the Patent Application filed on 16 March 2020.  Claims 1-20 are pending and considered below.         

Priority
	Applicant' s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  The instant application is a continuation of application 15/784829, filed 16 October 2017.  Applicants’ claim of priority to provisional applications 62/528,687, filed July 5, 2017, 62/528,684, filed July 5, 2017, 62/528,682, filed July 5, 2017, 62/528,689, filed July 5, 2017, 62/528,688, filed July 5, 2017, 62/524,200, filed June 23, 2017, 62/524,212, filed June 23, 2017, 62/524,208, filed June 23, 2017, 62/524,209, filed June 23, 2017, 62/524,028, filed June 23, 2017, 62/414,291, filed October 28, 2016, 62/414,295, filed October 28, 2016, and the incorporation of each of the above noted applications is recognized.  Therefore the instant invention is afforded a priority date of 28 October 2016.

Claim Rejections - 35 USC § 101
	The instant claims have been evaluated under the requirements of statutory eligibility under 35 USC 101 and the 2019 PEG.  The claimed invention has been determined to be directed to a judicial exception and further directed to a practical application and is therefore eligible under 35 USC 101.
	The instant invention is determined, under the 2019 PEG Step 2A Prong One, to be directed to a judicial exception related to commercial or legal interactions such as advertising, marketing or sales activities of behaviors because the instant invention is directed to monitoring driving behaviors, performing a number of calculations collected from sensors, and recommending or suggesting a vehicle type to the driver.
	The instant invention is further determined, under the 2019 PEG Step 2A Prong Two, to be directed to a practical application, the application of collecting a range of vehicle operating parameters including data derived from external and internal sensors, communicating the collected information in a timely manner to a remote computing system, performing analysis of the data, and transmission of vehicle type suggestion to a user display.  See at least paragraphs [35]-[43].

Claims 1-5, 11-15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (20170021764) in view of Camacho et al. (20140358896).

Claims 1, 12, and 18:	Adams discloses a computer-implemented method, system, and non-transitory storage medium ([42-49, Figs. 1, 1A]) comprising: 
receiving telematics data ([41]) that was collected during one or more time periods by one or both of (i) one or more electronic subsystems located on or in a vehicle ([41, 49 “Control unit 150 may collect the measurements of each of the sensors 152, 154, 156, 158 and store the measurements for subsequent transmission to a second transceiver 185 remote from the vehicle,” 113]) and (ii) a mobile electronic device of a driver or a passenger in the vehicle ([113 “vehicle 140, may include a plurality of electronics devices and sensors that may communicate information to the telematics device,” 114, 148 “telematics device may be configured with different intervals for each measurement,” 162 “may also be additional devices such as multiple mobile phones brought by passengers into a vehicle,” 192]), wherein receiving the telematics data includes receiving operational data indicative of how the driver of the vehicle operated the vehicle during the one or more time periods ([59 “use profile is based on the indicated amount of use of each vehicle, by each driver. The system 100 may use correlative data based on stored information (including historic driver data associated with each driver, statistical/demographic information, and biographical data) and other actuarial factors to determine a risk assessment associated with insuring each vehicle,” 60 “identify the driver based on the attributes of the driver signature,” 162, 192]); 
analyzing, by one or more processors, the received telematics data to identify driving behaviors of the driver during the one or more time periods ([59 “analyze received telematics data. For example, the system 100 may be configured to cluster certain driver characteristics in the telematics data to identify discrete segments of use associated with a particular driver signature,” 62]); 
generating or modifying, by the one or more processors and based at least upon the driving behaviors of the driver, a driver profile associated with the driver ([59 “driver signatures identified as well as an analysis of the type of driving the driver signature indicates (e.g. aggressive, distracted, cautious, etc.),” 60]).
Adams does not explicitly disclose, however Camacho discloses:
identifying, by one or more processors and based at least upon the generated or modified driver profile ([8 “ratings for uniquely identified users and vehicle entities within a multi-user vehicle use environment wherein vehicles are equipped with telematics units configured to acquire and provide vehicle usage parameter values for storage within a multi-user vehicle database and query engine,” 23, 36]), a suggested vehicle type ([56, 57]), wherein identifying the suggested vehicle type includes determining that the generated or modified driver profile meets a set of one or more matching criteria associated with the suggested vehicle type ([23 “rating criteria are applied to render vehicle and driver ratings,” 41 “determine the intersection of a set of vehicles meeting the rated user-specified minimum vehicle rating AND the set of vehicles for which the rated user meets vehicle owner-specified minimum driver rating,” 42]); and 
causing, by the one or more processors, an indication of the suggested vehicle type to be displayed to a user ([41, 58 “ratings server 145 returns a listing of vehicles meeting the bi-lateral mutual filters specified by the rated user and individual ones of a set of responsive rated vehicles to the requesting rated user,”]).
Therefore it would be obvious for Adams to identify, by one or more processors and based at least upon the generated or modified driver profile, a suggested vehicle type, wherein identifying the suggested vehicle type includes determining that the generated or modified driver profile meets a set of one or more matching criteria associated with the suggested vehicle type, and cause, by the one or more processors, an indication of the suggested vehicle type to be displayed to a user as per the steps of Camacho in order to provide vehicle users with a more compatible match with a particular vehicle based upon collected driver behavior information and thereby potentially increase the satisfaction of drivers as well as increase the efficiency of vehicle providers.

Claims 2, 13, and 19:	Adams in view of Camacho discloses the computer-implemented method, system, and computer storage medium of claims 1, 12, and 18 above, and Adams further discloses: 
analyzing the received telematics data to identify the driving behaviors of the driver during the one or more time periods includes identifying one or more of (i) acceleration patterns of the driver, (ii) braking patterns of the driver, or (iii) cornering patterns of the driver ([162 “receive data concerning, speed, acceleration, turns, braking, location, seat settings, lane changes, radio volume, window controls, vehicle servicing, number of cellular devices in a vehicle, proximity to other vehicle's,” 192 “use a multivariate analysis to identify the driver of the vehicle,”]); and 
generating or modifying the driver profile based at least upon the driving behaviors includes causing the driver profile to indicate one or more of (i) an acceleration preference of the driver ([223 “telematics device may receive telematics data including location, acceleration, speeding, and time,”), (ii) a braking preference of the driver ([149 “determine when a braking event occurs]), or (iii) a cornering preference of the driver ([192, 194, 266 “updated risk profile,”]).  

Claim 3:	Adams in view of Camacho discloses the computer-implemented method, claim 1 above, and Adams further discloses: 
determining that the generated or modified driver profile meets the set of one or more matching criteria includes determining one or more of (i) that the acceleration preference of the driver meets a first criterion of the set of matching criteria, (ii) that the braking preference of the driver meets a second criterion of the set of matching criteria, or (iii) that the cornering preference of the driver meets a third criterion of the set of matching criteria ([49, 59 “system 100 may use software based algorithms to analyze received telematics data. For example, the system 100 may be configured to cluster certain driver characteristics in the telematics data to identify discrete segments of use associated with a particular driver signature,” 60, 113 “analyze the telematics data to identify driving segments wherein each driving segment is associated with a driver signature. The DPU 170 may then categorize each signature as a known or unknown driver,” 161, 162, 192, 199-201]).

Claims 4, 14, and 20:	Adams in view of Camacho discloses the computer-implemented method, system, and computer storage medium of claims 2, 13, and 19 above, and Adams further discloses receiving the telematics data further includes receiving data indicative of how often the driver used one or more features of the vehicle during the one or more time periods, the one or more features not including features for controlling any of acceleration, braking or steering of the vehicle ([113 “telematics device is configured to receive information from the electronics in the vehicle 140. For example, the telematics device is configured to receive data concerning, speed, braking, location, seat settings, lane changes, radio volume, window controls, vehicle servicing, number of cellular devices in a vehicle, proximity to other vehicle's”]).  

Claims 5 and 15:	Adams in view of Camacho discloses the computer-implemented method and system of claims 4 and 14 above, and Adams does not explicitly disclose, however Camacho discloses: 
generating or modifying the driver profile associated with the driver includes causing the driver profile to indicate one or more preferred features ([41 “ratings server 145 simultaneously applied bi-directional exclusion preferences/rules specified by rated users for rated vehicles. The automated nature of the filtering procedure when a rated user specifies minimum vehicle ratings is dependent upon the ability of both users and vehicles to both: (1) be rated and (2) specify a threshold rate for candidate vehicles/users,” 53 “importance preferences”]); and 
determining that the generated or modified driver profile meets a set of one or more matching criteria associated with the suggested vehicle type includes determining that the suggested vehicle type provides the one or more preferred features ([55 “ratings can result from any of a wide variety of rating criteria supported by the ratings server. Relatively static, pre-configured, ratings criteria are supported by the ratings server 145. On the other hand, the ratings server 145 supports a virtually limitless number of customized criteria,” 56]).  
	Therefore it would be obvious for Adams to generate or modify the driver profile associated with the driver includes causing the driver profile to indicate one or more preferred features and determine that the generated or modified driver profile meets a set of one or more matching criteria associated with the suggested vehicle type includes determining that the suggested vehicle type provides the one or more preferred features as per the steps of Camacho in order to provide vehicle users with a more compatible match with a particular vehicle based upon collected driver behavior information and thereby potentially increase the satisfaction of drivers as well as increase the efficiency of vehicle providers.

Claim 11:	Adams in view of Camacho discloses the computer-implemented method of claim 1 above, and Adams does not explicitly disclose, however Camacho discloses wherein causing the indication of the suggested vehicle type to be displayed to the user includes transmitting, via a computer network, the indication of the suggested vehicle type to a computing device of the user ([56 “ratings server 145 receives a vehicle request from a rated user via, for example, the mobile device 166 or the user device 168. The vehicle request specifies a vehicle rating level used by the rating server 145 to filter the set of potentially available vehicles for the rated user. The user is uniquely identified in the system for purposes of retrieving user rating information for purposes of assigning a rating to the requesting user. Thus two applicable ratings-based filters arise from each vehicle request from a rated user: (1) a vehicle filter that renders a list of potentially responsive vehicles,” 58]). 
Therefore it would be obvious for Adams to cause the indication of the suggested vehicle type to be displayed to the user by transmitting, via a computer network, the indication of the suggested vehicle type to a computing device of the user as per the steps of Camacho in order to provide vehicle users with a more compatible match with a particular vehicle based upon collected driver behavior information and thereby potentially increase the satisfaction of drivers as well as increase the efficiency of vehicle providers.

	Claims 6, 7, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (20170021764) in view of Camacho et al. (20140358896) as applied to Claims 1 and 12 above, and in further view of Gautama et al. (20160084661).

Claims 6 and 16:	Adams in view of Camacho discloses the computer-implemented method and system of claims 1 and 12 above, and Adams further discloses:
analyzing the received telematics data includes analyzing the sensor data to identify a plurality of distances, during the one or more time periods, between the vehicle and other vehicles ([113 “proximity to other vehicles,”]); and 
generating or modifying the driver profile is further based upon the plurality of distances ([113 “telematics device may be configured to transmit the telematics data directly to the DCU,”]).
Adams does not explicitly disclose, however Gautama discloses:
receiving the telematics data further includes receiving sensor data indicative of an environment external to the vehicle during the one or more time periods ([19 “vehicle 10 may be equipped with any number of different sensors or other components for sensing and evaluating surrounding objects and conditions exterior to the vehicle, such as nearby target vehicles, stationary roadside objects like guardrails, weather conditions,” 20, 32 “Telematics unit 82 enables wireless voice and/or data communication over a wireless carrier system so that the vehicle 10 can communicate with a backend facility, other telematics-enabled vehicles, or some other remotely located entity or device,”]). 
Therefore it would be obvious for Adams wherein to receive the telematics data further includes receiving sensor data indicative of an environment external to the vehicle during the one or more time periods as per the steps of Gautama in order to provide vehicle users with a more compatible match with a particular vehicle based upon collected driver behavior information and thereby potentially increase the satisfaction of drivers as well as increase the efficiency of vehicle providers.

Claims 7 and 17:	Adams in view of Camacho discloses the computer-implemented method and system of claims 1 and 12 above, and Adams further discloses:
generating or modifying the driver profile is further based upon the weather conditions ([110 “territory risk score is based on data such crime data, accident data, weather data etc,” 118, 194 “configuration for determining a driver signature based on telematics data that accounts for a seasonality factor,”]).
Adams does not explicitly disclose, however Gautama discloses:
receiving the telematics data further includes receiving sensor data indicative of an environment external to the vehicle during the one or more time periods ([19 “vehicle 10 may be equipped with any number of different sensors or other components for sensing and evaluating surrounding objects and conditions exterior to the vehicle, such as nearby target vehicles, stationary roadside objects like guardrails, weather conditions,” 20, 32 “Telematics unit 82 enables wireless voice and/or data communication over a wireless carrier system so that the vehicle 10 can communicate with a backend facility, other telematics-enabled vehicles, or some other remotely located entity or device,”]); 
analyzing the received telematics data includes analyzing the sensor data to identify weather conditions during the one or more time periods ([19, 20, 21]). 
Therefore it would be obvious for Adams wherein receiving the telematics data further includes receiving sensor data indicative of an environment external to the vehicle during the one or more time periods and analyzing the received telematics data includes analyzing the sensor data to identify weather conditions during the one or more time periods as per the steps of Gautama in order to provide vehicle users with a more compatible match with a particular vehicle based upon collected driver behavior information and thereby potentially increase the satisfaction of drivers as well as increase the efficiency of vehicle providers.

	Claims 8, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (20170021764) in view of Camacho et al. (20140358896) as applied to Claim 1 above, and in further view of Toprak et al. (20170337573). 

Claim 8:	Adams in view of Camacho discloses the computer-implemented method of claim 1 above, and Adams does not explicitly disclose, however Toprak discloses wherein identifying the suggested vehicle type includes identifying a specific vehicle make ([52, 53 “referencing these variables may enable Carton to make specific vehicle model recommendations. For example, data from model ratings along with model feature ratings, in combination with user personality variables and user personal values variables and car feature preference data for preferred model features, may be used to determine a model recommendation….brand recommendation, model recommendation, and trim recommendation may be combined to provide an overall recommendation score for each vehicle specific to each user and information for at least one top scoring vehicle of a user may be provided to that user for recommending a vehicle type for potential purchase,” 60 “particular make/model vehicle definition, which may be adjusted by a Car Health Degradation Model, which may be determined based on the CarScore and/or one or more DriverScores for the vehicle,”]).  
Therefore it would be obvious for Adams wherein identifying the suggested vehicle type includes identifying a specific vehicle make as per the steps of Toprak in order to provide vehicle users with a more compatible match with a particular vehicle based upon collected driver behavior information and thereby potentially increase the satisfaction of drivers as well as increase the efficiency of vehicle providers..  

Claim 9:	Adams in view of Camacho discloses the computer-implemented method of claim 1 above, and Adams does not explicitly disclose, however Toprak discloses wherein identifying the suggested vehicle type includes identifying a specific vehicle model ([52, 53 “referencing these variables may enable Carton to make specific vehicle model recommendations. For example, data from model ratings along with model feature ratings, in combination with user personality variables and user personal values variables and car feature preference data for preferred model features, may be used to determine a model recommendation….brand recommendation, model recommendation, and trim recommendation may be combined to provide an overall recommendation score for each vehicle specific to each user and information for at least one top scoring vehicle of a user may be provided to that user for recommending a vehicle type for potential purchase,” 60 “particular make/model vehicle definition, which may be adjusted by a Car Health Degradation Model, which may be determined based on the CarScore and/or one or more DriverScores for the vehicle,”]).  
Therefore it would be obvious for Adams wherein identifying the suggested vehicle type includes identifying a specific vehicle model as per the steps of Toprak in order to provide vehicle users with a more compatible match with a particular vehicle based upon collected driver behavior information and thereby potentially increase the satisfaction of drivers as well as increase the efficiency of vehicle providers..  

Claim 10:	Adams in view of Camacho discloses the computer-implemented method of claim 1 above, and Adams does not explicitly disclose, however Toprak discloses wherein identifying the suggested vehicle type includes: 
causing the generated or modified driver profile to be transmitted to a third party ([24 “third party enabler,” 30]); and 
receiving the indication of the suggested vehicle type from the third party ([24 “third party enabler,” 30]). 
Therefore it would be obvious for Adams to cause the generated or modified driver profile to be transmitted to a third party and receive the indication of the suggested vehicle type from the third party as per the steps of Toprak in order to provide vehicle users with a more compatible match with a particular vehicle based upon collected driver behavior information and thereby potentially increase the satisfaction of drivers as well as increase the efficiency of vehicle providers.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Please see attached References Cited form 892
See Kyne et al. (10984479) for disclosures related to the generation of a risk factor for a vehicle operation based upon the collection of data from a number of sensors
See Penilla et al. (9536197) for disclosures related to the compilation of a wide range of vehicle operations and user interactions with a vehicle in accord with operational rules.
See Miles et al. (20160198306) for disclosures related to the collection of driver performance data by a mobile device and recommending safety related suggestions for a vehicle or vehicle equipment.  See at least paras. [39]-[59]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682